ON PETITION FOR REHEARING.
In its petition for a rehearing the appellant earnestly contends that in our opinion in this case we misinterpreted the provisions of the Uniform Act Regulating Traffic on Highways. *Page 500 
In our opinion we were considering only the question presented by the facts of this case and intended the rules announced therein to be applicable only to a situation where a streetcar is making a left turn in an intersection where traffic is controlled by traffic control signals.
Appellant has incorrectly assumed that the opinion construed subparagraph 1 of paragraph (a) of section 34 of the act as giving the right-of-way to a vehicle first entering the intersection on the same green light. This was neither said nor intended. By a consideration of the entire act we found that this subparagraph was in conflict with paragraph (b) of section 98 which latter paragraph, if considered by itself, would give a streetcar which had started to cross any intersection the right-of-way over any vehicle without regard to the position of the vehicle at the time the streetcar started across. The appellant contended and still contends that paragraph (b) of section 98 "does not except any intersections, nor does the act except any intersection from the operation of paragraph (b)." of said section 98.
A conflict between two unambiguous provisions of an act creates an ambiguity which we may dissolve by a consideration of the entire act.
The last paragraph of section 34 of said act requires that "The motorman of any street car shall obey the above signals asapplicable to vehicles." The appellant apparently contends that this only means that the streetcar shall stop and start at such an intersection pursuant to the signal and that if the streetcar has the "go" sign it shall then proceed as a streetcar and not as a vehicle. With this contention we cannot agree.
The second sentence of subparagraph 1 (a) of section 34 provides that vehicular traffic facing the signal when *Page 501 
the "go" sign is exhibited may proceed straight through 15.  the intersection, but "shall yield right-of-way to other vehicles . . . lawfully within the intersection at the time such signal is exhibited." The appellant cannot seriously contend that its motorman obeying the signals "as applicable to vehicles" would not be required to yield the right-of-way to vehicles which were travelling at right angles to the streetcar and which had entered the intersection when they had the "go" signal. The act must be construed to mean this and, therefore, to mean that the streetcar is not only required to stop and start like a vehicle but that it is also required to proceed through the intersection like a vehicle.
Subparagraph 1 (a) of section 34 also permits vehicular traffic entering the intersection on the "go" sign to turn left as the streetcar did in the instant case. This particular section says nothing about the right-of-way as between the vehicle turning left and the vehicle which has entered the intersection on the same "go" sign from the opposite direction and is proceeding straight through, as expressly authorized by the same subparagraph.
The provision which requires a motorman operating a streetcar in an intersection where traffic is controlled by signals to proceed under the rules governing the drivers of other 16.  vehicles is not limited to the provisions of this particular section of the act. Section 78 of the act provides that a vehicle desiring to make a left turn within an intersection shall yield the right-of-way to any vehicle approaching from the opposite direction "which is within the intersection." Therefore, while a vehicle, or a streetcar proceeding under the rules applicable to a vehicle, may, under the provisions of section 34, "proceed straight *Page 502 
through or turn right or left," the right to turn left is limited by the provision of section 78 that in turning left the right-of-way must be yielded to vehicles coming straight through the intersection from the opposite direction.
We believe a consideration of the act as a whole requires this construction.
The petition for a rehearing is denied.
NOTE. — Reported in 54 N.E.2d 272.